FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2020

                                      No. 04-20-00336-CV

                                    Juana Lizeth Rios PINA,
                                           Appellant

                                                v.

                                      SUN LOANS, INC.,
                                          Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-00017
                         Honorable David A. Canales, Judge Presiding

                                         ORDER

        Appellant seeks to appeal an order granting a motion for summary judgment and
disposing of appellant’s claims against appellee. Although the clerk’s record filed on August 19,
2020 contains appellant’s motion for partial non-suit of its claims against a second defendant, the
record does not contain an order dismissing appellant’s claims against that party. Therefore, the
order granting summary judgment does not dispose of all parties, and no severance order appears
in the record. An order that does not dispose of all parties and causes of action is not final and
appealable. Northeast Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).

        It is therefore ORDERED that appellant show cause in writing within fifteen (15) days of
the date of this order why this appeal should not be dismissed for lack of jurisdiction. The
briefing schedule is suspended pending our determination of whether we have jurisdiction over
this appeal.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2020.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court